51 F.3d 272
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James T. HARVIS, Jr.; PlaintiffMaurice Rivers; Robert C. Davison, Plaintiffs - Appellantsv.ROADWAY EXPRESS, INC., Defendant - Appellee.
No. 91-3348.
United States Court of Appeals, Sixth Circuit.
Jan. 27, 1995.

1
Before:  JUDGES GUY, BOGGS and SILER Circuit Judges.

ORDER

2
In light of the judgment of the U.S. Supreme Court affirming the judgment of this court,


3
It is ORDERED that the appeal be remanded to the district court to allow further proceedings on one of the theories raised by the plaintiffs.  The mandate shall issue forthwith.